Citation Nr: 0307817	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  00-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1940 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  Thereafter, the appellant's claim was 
transferred to the Roanoke, Virginia RO.  

During her October 2002 central office hearing before the 
undersigned Veterans' Law Judge, the appellant raised the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for the cause of the veteran's death.  The claim is referred 
to the RO for appropriate action and initial adjudication. 


REMAND

The veteran's April 1999 death certificate reflects that he 
died at Sentara Norfolk General Hospital and that an autopsy 
was performed.  His terminal treatment records, as well as 
the autopsy report are not of record.  Also treatment records 
from Sunrise Nursing Home, where he resided at the time of 
his death, are not of record

At the time of his death, the veteran was service-connected 
for hysterical neurosis at a 100 percent rating.  The 
appellant and her representative contend that his service-
connected psychiatric disability either caused or aggravated 
his hypertension and cerebrovascular accident and therefore 
substantially contributed to the cause of his death.  

The veteran had claims pending for service connection for 
cerebrovascular disease, as well as whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connect for hypertension, and entitlement to 
special monthly compensation because of the need for aid and 
attendance at the time of his death.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in Jones 
v. West, 136 F.3d 1296 (1998), held that in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending for benefits at the 
time of his death, or else be entitled to benefits under an 
existing rating or decision.  The Board also notes that the 
appellant's formal claim for dependency and indemnity 
compensation includes a claim for accrued benefits.  There is 
no evidence that the RO has considered and adjudicated the 
appellant's claim for accrued benefits, based on the 
veteran's pending claims at the time of death.  .

The service connection for cause of death issue is 
inextricably intertwined with the issues of service 
connection for hypertension and entitlement to service 
connection for cerebrovascular accident for the purpose of 
accrued benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

In light of the foregoing circumstances, the appellant's 
claims are REMANDED to the RO for the following actions:

1.  The RO should adjudicate the 
appellant's claim for accrued benefits 
based upon the veteran's pending claims 
related to whether new and material 
evidence had been submitted to reopen a 
claim of entitlement to service 
connection for hypertension and service 
connection for cerebrovascular accident, 
and for entitlement to special monthly 
compensation because of the need for aid 
and attendance.  The appellant should be 
advised of the determination made on her 
accrued benefits claim and notified of 
her appellate rights, if necessary.  

2.  Thereafter, if necessary, RO should 
contact the appellant and request that 
she identify specific names, addresses 
and approximate dates of treatment for 
all health care providers, private or VA, 
who may possess additional records 
pertinent to her claim for entitlement to 
service connection for the cause of the 
veteran's death.  Then with any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
appellant which have not been previously 
secured.  Terminal treatment records, as 
well as an autopsy report should be 
obtained from Sentara Norfolk General 
Hospital, in Norfolk, Virginia, as well 
as treatment records from Sunrise Nursing 
Home in Virginia Beach, Virginia.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform her of 
this and request she provide a copy of 
the outstanding medical records.

4.  Thereafter, the claims folders should 
be submitted to a VA cardiologist for 
review and opinion as to the nature and 
etiology of the veteran's congestive 
heart failure and cerebrovascular 
accident.  Based on a review of all 
pertinent medical documentation and 
history on file, the cardiologist is 
requested to provide an opinion of 
whether there was any relationship 
between the veteran's service and the 
cause of his death, including whether it 
is as likely as not that he developed 
congestive heart failure or 
cerebrovascular accident as a result of 
his service.  The examiner is also 
requested to provide an opinion as to 
whether there was any etiological 
relationship between the congestive heart 
failure and/or cerebrovascular accident 
which both substantially contributed to 
his death and his service-connected 
hysterical neurosis on a secondary basis, 
to include whether or not the neurosis 
aggravated the veteran's cardiovascular 
disorder.  Complete rationale is to be 
provided for any opinion expressed.

5.  Thereafter, the RO should 
readjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and her representative should be provided a supplemental 
statement of the case.  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  The 
requisite period of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



